Name: Council Regulation (EC) No 2004/97 of 9 October 1997 laying down certain rules for the application of the special arrangements for imports of olive oil originating in Tunisia
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  international trade;  Africa;  tariff policy
 Date Published: nan

 16. 10 . 97 I EN I Official Journal of the European Communities L 284/9 COUNCIL REGULATION (EC) No 2004/97 of 9 October 1997 laying down certain rules for the application of the special arrangements for imports of olive oil originating in Tunisia Whereas, if the present conditions of the special arrange ­ ments provided for in the Cooperation Agreement are amended, in particular as regards the amounts, or if a new agreement is concluded, it may be necessary to adjust this Regulation to incorporate those changes; whereas provi ­ sion should be made for those adjustments to be adopted by the Commission in accordance with the procedure laid down in Article 38 of Council Regulation No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*); Whereas, by Regulation (EC) No 2146/95 (6), the Commission introduced an autonomous system as a transitional measure expiring on 30 June 1997; whereas this Regulation should therefore apply from 1 July 1997, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down certain rules for the applica ­ tion of the special arrangements for imports of olive oil originating in Tunisia . THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Articles 16 and 17 of, and Annex B to, the Cooperation Agreement between the European Economic Community and the Republic of Tunisia ('), hereinafter referred to as the 'Cooperation Agreement', as amended by an Additional Protocol (2) to the Cooperation Agree ­ ment, provide for special arrangements for imports of olive oil falling within CN codes 1509 and 1510 , wholly obtained in Tunisia and transported direct from that country to the Community; Whereas, for olive oil falling within CN codes 1509 10 10 , 1509 10 90 and 1510 00 10, the special arrangements provide for a flat- rate deduction of ECU 0,7245 per 100 kilograms from the applicable levy, representing the reduction provided for in Article 16 ( 1 ) (a) of the Coopera ­ tion Agreement; whereas, provided that Tunisia levies an export charge , those arrangements provide for a further reduction of that levy corresponding to the amount of the special charge , but not exceeding ECU 14,60 per 100 kilograms, representing the reduction provided for in Article 16 ( 1 ) (b) of the Cooperation Agreement; Whereas the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations f) provides that the variable levies applied to imports of agricultural products are to be replaced by fixed customs duties from 1 July 1995; Whereas continuation of the arrangements calls for the adoption of new implementing rules and the repeal of Council Regulation (EEC) No 1508/76 of 24 June 1976 on imports of olive oil originating in Tunisia (4); Whereas, in accordance with the Cooperation Agreement, the special export charge should be reflected in the price of the olive oil upon importation into the Community; whereas, to ensure the correct application of the arrange ­ ments in question , the necessary measures should be adopted to ensure that the charge is paid at the latest when the oil is imported; Article 2 1 . The rate of customs duty applicable to imports into the Community of olive oil other than that which has undergone a refining process, falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10, wholly obtained in Tunisia and transported direct from that country to the Community, shall be reduced by ECU 0,7245 per 100 kilograms. 2 . Where Tunisia levies a special export charge on that olive oil , wholly obtained in Tunisia and transported direct from that country to the Community, the rate of customs duty shall be further reduced by an amount equal to the special charge but not exceeding ECU 14,60 per 100 kilograms . 3 . The reduction in the rate of customs duty provided for in paragraph 2 shall apply to all olive oil imports for which the importer provides proof, when importing the oil , that the special export charge is reflected in the import price . (') OJ L 265, 27. 9 . 1978 , p . 2 . (2) OJ L 297, 21 . 10 . 1987, p. 36 . 0 OJ L 336, 23. 12 . 1994, p . 1 . ( s) OJ L 172, 30 . 9 . 1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 1581 /96 (OJ L 206, 16 . 8 . 1996, p. 11 ).(4) OJ L 169, 28 . 6 . 1976, p. 9 . Regulation as amended by Regu ­ lation (EC) No 413/86 (OJ L 48 , 26 . 2. 1986, p. 1 ). (') OJ L 215, 9 . 9 . 1995, p . 1 . L 284/ 10 EN Official Journal of the European Communities 16 . 10 . 97 Article 3 1 . The rate of customs duty applicable to imports into the Community of olive oil having undergone a refining process falling within CN code 1 509 90 00 , wholly obtained in Tunisia and transported direct from that country to the Community, shall be reduced by ECU 4,661 per 100 kilograms. 2. The rate of customs duty applicable to imports into the Community of olive oil having undergone a refining process falling within CN code 1510 00 90 , wholly obtained in Tunisia and transported direct from that country to the Community, shall be reduced by ECU 8,754 per 100 kilograms. Article 4 Detailed rules for the application of this Regulation shall be adopted by the Commission in accordance with the procedure laid down in Article 38 of Regulation No 136/ 66/EEC. Article 5 Where the present conditions of the special arrangements provided for in the Cooperation Agreement are amended, in particular as regards the amounts, or where a new agreement is concluded, the Commission shall adopt the resultant adjustments necessary for this Regulation in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC . Article 6 Regulation (EEC) No 1508/76 is hereby repealed . Article 7 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 October 1997 . For the Council The President M. DELVAUX-STEHRES